
	

116 S2485 IS: Heightened Oversight of Travel, Eating, and Lodging Act of 2019
U.S. Senate
2019-09-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		116th CONGRESS1st Session
		S. 2485
		IN THE SENATE OF THE UNITED STATES
		
			September 17, 2019
			Mr. Peters (for himself, Ms. Warren, Mr. Udall, Ms. Baldwin, Mr. Bennet, Mr. Blumenthal, Mr. Brown, Mr. Cardin, Mr. Carper, Mr. Casey, Ms. Cortez Masto, Ms. Duckworth, Mr. Durbin, Mrs. Feinstein, Mrs. Gillibrand, Ms. Harris, Ms. Hassan, Mr. Heinrich, Ms. Hirono, Mr. Kaine, Mr. King, Ms. Klobuchar, Mr. Leahy, Mr. Markey, Mr. Menendez, Mr. Merkley, Mrs. Murray, Mr. Schatz, Mr. Schumer, Mrs. Shaheen, Ms. Sinema, Ms. Stabenow, Mr. Tester, Mr. Van Hollen, Mr. Whitehouse, and Mr. Wyden) introduced the following bill; which was read twice and referred to the Committee on Homeland Security and Governmental Affairs
		
		A BILL
		To prohibit Federal agencies from using Government funds to pay for expenses at lodging
			 establishments that are owned by or employ certain public officials or
			 their relatives.
	
	
		1.Short title
 This Act may be cited as the Heightened Oversight of Travel, Eating, and Lodging Act of 2019 or the HOTEL Act.
		2.Limitation on Government spending
 (a)DefinitionsIn this section: (1)AgencyThe term agency means—
 (A)an Executive agency (as defined in section 105 of title 5, United States Code), a military department (as defined in section 102 of title 5, United States Code), or any other establishment in the executive branch (including the Executive Office of the President, the United States Postal Service, and the Postal Regulatory Commission);
 (B)an office, agency, or other establishment in the legislative branch; and (C)an office, agency, or other establishment in the judicial branch.
					(2)Beneficial owner
 (A)In generalExcept as provided in subparagraph (B), the term beneficial owner, with respect to a lodging establishment, means an individual who, directly or indirectly, through any contract, arrangement, understanding, relationship, or otherwise—
 (i)exercises control over the establishment; or (ii)has a substantial interest in or receives substantial economic benefits from the assets of the establishment.
 (B)ExceptionsThe term beneficial owner does not include, with respect to a lodging establishment— (i)a person acting as a nominee, intermediary, custodian, or agent on behalf of another person; or
 (ii)a creditor of the establishment, unless the creditor also meets the requirements of subparagraph (A).
 (C)Anti-abuse ruleThe exceptions under subparagraph (B) shall not apply if used for the purpose of evading, circumventing, or abusing the requirements of this Act.
 (3)ControlThe term control, with respect to a lodging establishment, means— (A)having the authority or ability to determine how the establishment is utilized; or
 (B)having decision-making power for the use of the establishment. (4)Covered establishmentThe term covered establishment means a lodging establishment that meets one or more of the following criteria:
 (A)A covered individual is the highest-level owner, an immediate owner, or a beneficial owner of the establishment.
 (B)The establishment employs a covered individual described in subparagraph (A), (B), or (D) of paragraph (5).
 (5)Covered individualThe term covered individual means— (A)the President;
 (B)the Vice President; (C)a relative of the President or Vice President; and
 (D)with respect to an agency that is an Executive department, the head of the Executive department. (6)Executive departmentThe term Executive department has the meaning given the term in section 101 of title 5, United States Code.
 (7)Federal employeeThe term Federal employee— (A)means an individual employed in or under an agency, including—
 (i)an individual employed intermittently in the Government service as an expert or consultant and paid on a daily when-actually-employed basis; and
 (ii)an individual serving without pay or at $1 a year; and
 (B)includes— (i)the President;
 (ii)the Vice President; (iii)a Member of Congress; and
 (iv)any judge or justice who is entitled to hold office during good behavior. (8)Highest-level ownerThe term highest-level owner, with respect to a lodging establishment, means the person that owns or controls one or more of the following:
 (A)An immediate owner of the establishment. (B)A person that owns or controls an immediate owner of the establishment.
 (9)Immediate ownerThe term immediate owner, with respect to a lodging establishment, means a person that has direct control of the establishment, including ownership or interlocking management, identity of interests among family members, shared facilities and equipment, and the common use of employees.
 (10)Lodging establishmentThe term lodging establishment means a hotel, motel, or other entity that provides lodging in exchange for a fee. (11)Per diem allowanceThe term per diem allowance means a per diem allowance, as defined in section 5701 of title 5, United States Code, or any similar allowance to which a Federal employee is entitled, including any amounts made available to the head or other senior officer of an agency to pay for subsistence or other expenses related to travel.
 (12)RelativeThe term relative has the meaning given the term in section 3110(a) of title 5, United States Code. (13)Substantial economic benefitsThe term substantial economic benefits, with respect to a lodging establishment, means having an entitlement to the funds or assets of the establishment that, as a practical matter, enables a person, directly or indirectly, to control, manage, or direct the establishment.
 (14)Travel reimbursementThe term travel reimbursement means reimbursement for actual and necessary expenses of official travel under section 5702 of title 5, United States Code, or any similar reimbursement to which a Federal employee is entitled.
 (b)ProhibitionThe Federal Government may not authorize, pay for, reimburse, contract for, or procure any good or service at or from a covered establishment, including by providing travel reimbursement or a per diem allowance for the cost of lodging or any other expense at a covered establishment.
			(c)Exceptions
 (1)In generalSubsection (b) shall not apply to— (A)an expenditure by the United States Secret Service or any other agency for protective services relating to the protection of individuals;
 (B)an expenditure that, in the case of a lodging establishment located in the United States, the Secretary of Homeland Security, or, in the case of an establishment located outside of the United States, the Secretary of State, determines is necessary for purposes of providing—
 (i)humanitarian assistance; or (ii)disaster relief or other urgent life-saving measures; or
 (C)an expenditure by an agency at a covered establishment that is the only lodging establishment that would meet statutory or regulatory requirements for lodging or other expenses during official travel, if, with respect to an expenditure by—
 (i)an agency described in subsection (a)(1)(A), a written waiver is issued by the designated agency ethics official (as defined in section 109 of the Ethics in Government Act of 1978 (5 U.S.C. App.)) of the agency;
 (ii)an office, agency, or other establishment in the Senate, a written waiver is issued by an official designated by the Select Committee on Ethics of the Senate;
 (iii)an office, agency, or other establishment in the House of Representatives, a written waiver is issued by an official designated by the Committee on Ethics of the House of Representatives;
 (iv)an agency described in subsection (a)(1)(B) that is not in the Senate or the House of Representatives, a written waiver is issued by an official designated by the head of the agency; and
 (v)an agency described in subsection (a)(1)(C), a written waiver is issued by an official designated by the Judicial Conference of the United States.
						(2)Reporting requirement
					(A)Immediate report
 (i)In generalNot later than 90 days after the date on which an agency makes an expenditure that would be prohibited under subsection (b) but for the exception under paragraph (1) of this subsection, the agency shall submit a report describing the expenditure to the appropriate agency or official, including a copy of each waiver issued under paragraph (1)(C), if any.
 (ii)Appropriate agency or officialFor purposes of clause (i), the term appropriate agency or official, in the case of an expenditure by— (I)an agency described in subsection (a)(1)(A), or an agency described in subsection (a)(1)(B) that is not in the Senate or the House of Representatives, means the Office of Government Ethics;
 (II)an office, agency, or other establishment in the Senate, means the Secretary of the Senate;
 (III)an office, agency, or other establishment in the House of Representatives, means the Clerk of the House of Representatives; and
 (IV)an agency described in subsection (a)(1)(C), means the Judicial Conference of the United States. (B)Annual report to CongressNot later than 60 days after the end of each fiscal year, an agency shall submit to the Committee on Homeland Security and Governmental Affairs of the Senate and the Committee on Oversight and Reform of the House of Representatives a report that—
 (i)states whether the agency made an expenditure described in subparagraph (A)(i) during the fiscal year; and
 (ii)if the agency made an expenditure described in subparagraph (A)(i) during the fiscal year, describes each expenditure made, and each waiver issued, during the fiscal year.
						(d)Regulations and procedures
 (1)Executive branchThe Director of the Office of Government Ethics shall issue any regulations or procedures necessary to carry out this section with respect to expenditures by an agency described in subsection (a)(1)(A).
				(2)Legislative branch
 (A)SenateThe Select Committee on Ethics of the Senate shall issue any regulations or procedures necessary to carry out this section with respect to expenditures by an office, agency, or other establishment in the Senate.
 (B)House of RepresentativesThe Committee on Ethics of the House of Representatives shall issue any regulations or procedures necessary to carry out this section with respect to expenditures by an office, agency, or other establishment in the House of Representatives.
 (C)Other legislative branch agenciesThe head of each agency described in subsection (a)(1)(B) that is not in the Senate or the House of Representatives shall issue any regulations or procedures necessary to carry out this section with respect to expenditures by that agency.
 (3)Judicial branchThe Judicial Conference of the United States (or such other agency as it may designate) shall issue any regulations or procedures necessary to carry out this section with respect to expenditures by an agency described in subsection (a)(1)(C).
 (4)Parallel regulations and proceduresThe regulations or procedures issued under paragraphs (2) and (3) shall be the same as substantive regulations or procedures issued by the Director of the Office of Government Ethics under paragraph (1) except to the extent that an agency issuing regulations or procedures under paragraph (2) or (3) may determine, for good cause shown and stated together with the regulations or procedures, that a modification of the regulations or procedures issued under paragraph (1) would be more effective for the implementation of this section with respect to the agency or agencies to which the regulations or procedures issued under paragraph (2) or (3) will apply.
